DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,860,535. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,860,535. The method of  receiving, by a device and from a client device, a request for content; providing, by the device, the content to the client device based on the request and via a dual-panel user interface, wherein the dual-panel user interface includes: a first panel to display the content, and a second panel to display a text conversation; receiving, by the device and from the client device, information indicating a user interaction with the first panel or the second panel the limitation of US Patent No.. 10,489,508 having limitations utilizing, by the device, natural language processing with the question to determine a specific intent of the question; processing, by the device, the specific intent of the question, with a second machine learning model, to map the specific intent of the question to a content answer to the question, the second machine .

Instant Application No. 16/949,921.
Claim 1.  A method, comprising: receiving, by a device, information indicating a user interaction with a dual-panel user interface, processing, by the device, the information indicating the user interaction, with a machine learning model, to determine a question based on the user interaction; 
updating, by the device, a panel of the dual-panel user interface with a personalized response based on the modified answer; and providing, by the device, the updated panel to the dual-panel user interface for display at a client device.


Claim 1. A method, comprising: receiving, by a device and from a client device, a request for content; providing, by the device, the content to the client device based on the request and via a dual-panel user interface, wherein the dual-panel user interface includes: a first panel to display the content, and a second panel to display a text conversation; 
receiving, by the device and from the client device, information indicating a user interaction with the first panel or the second panel; 
processing, by the device, the information indicating the user interaction, with a first machine learning model, to determine a question based on the user interaction; utilizing, by the device, natural language processing with the question to determine a specific intent of the question; processing, by the device, the specific intent of the question, with a second machine learning model, to map the specific intent of the question to a content answer to the question, the second machine learning model to identify the specific intent included in a plurality of intents and determine the content answer from a plurality of template content answers that correspond with the specific intent; 
.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by  Yaseen et al. (US Patent Application Publication No. 2019/0265865)or, in the alternative, under 35 U.S.C. 103 as obvious over Yaseen et al. (US Patent Application Publication No. 2019/0265865).
Regarding claim 1, Yaseen discloses a method, [see figures 7A-7C] comprising:  receiving, by a device, information indicating a user interaction with a dual-panel user interface processing [displayed in window 700 (e.g., dialog region 702 and service region 704)], by the device, the information indicating the user interaction, with a machine learning model, to determine a question based on the user interaction [see Yaseen 0158, 0161; window 700 in a scenario in which User Y had been conversing with a virtual chatbot regarding an incident where User Y was requesting a new smartphone, and was then transferred to a live human agent, Agent X. As such, the dialog region 702 includes messages exchanged between User Y and the virtual chatbot before Agent X entered the conversation]; processing, by the device, the question to map a specific intent of the question to an answer to the question [see Yaseen (0155, figure 7A); the user assistance system may be configured to constantly or periodically search text, images, videos, etc. displayed in window 700 (e.g., dialog region 702 and service region 704), and perform various techniques such as natural language processing and machine learning to identify contextual terms in such text, images, videos, etc. The user assistance system may then engage in a process to generate and provide for display one or more context-specific actions based on the identified contextual terms] which corresponds to the provide a content platform that utilizes machine learning and natural language processing to provide a dual-panel user interface that includes a first panel to display the content and a second panel to display a text conversation; 
providing, by the device, one or more action classes in placeholders associated with the answer to generate a modified answer [see Yaseen 0129, 0146 and figure 7A; a context-specific action may be to transfer the conversation and/or the incident record from the agent that is currently assisting the user to another agent who is designated as an expert for issues related to the current incident], the one or more action classes being to provide an interface for receiving additional information [see Yaseen 0149 and figures 7A-7C; creates a new incident record and adds the new incident record to the incident queue, also possibly assigning the new incident record a particular incident category];

[see Yaseen 0120, 0140; the user assistance system may automatically update the record over time while user assistance is carried out, or may enable the agent to update the record, the user assistance system may be configured to display on the GUI a textual summary of a context-specific action so that the agent can verify what the context-specific action is before deciding to select it]; 
and providing, by the device, the updated panel to the dual-panel user interface for display at a client device [see Yassen figure 7D; Agent X is provided with the information necessary to let User Y know, via the draft message 724, what is available. Agent X may type the draft message 724 themselves. The user assistance system may provide, in the contextual action bar 706, a context-specific action that, when selected, causes the draft message 724 to appear in the second location 712, where the draft message 724 is based on contextual terms in the service region 704 and/or the conversation] which corresponds to generate the personalized text response.  
	Regarding claim 2, Yaseen discloses a method where processing the question to map the specific intent of the question to the answer to the question comprises [see Yaseen, 0062 and figures 7A-7D: processing the question to map the specific intent of the question to a content answer or a text answer to the question, the content answer including a template content answer in a webpage format, and the text answer including a template text answer in a textual format [see Yaseen 0062; a separate webpage, tab, etc. in the service region 704, that includes a means for navigating between the service catalog and the user profile information] and where providing the one or more action classes in the placeholders associated with the answer to generate the modified answer comprises: providing the one or more action classes in the placeholders to generate a modified content answer or a modified text answer [see Yaseen 0129, 0146 and figure 7A; a context-specific action may be to transfer the conversation and/or the incident record from the agent that is currently assisting the user to another agent who is designated as an expert for issues related to the current incident] which corresponds the content answer may include a template content answer in an HTLM (e.g webpage) format. One skill in the art would have been obvious to view web site to determine whether a phone line is eligible for a phone upgrade.
	Regarding claim 3, Yaseen discloses further comprising: training the machine learning model using historical information indicating user interactions with the dual-panel user interface to predict one or more questions that include the question [see Yaseen 0157 and figures 7B-7D; the user assistance system may be configured to constantly or periodically search text, images, videos, etc. displayed in window 700 (e.g., dialog region 702 and service region 704), and perform various techniques such as natural language processing and machine learning to identify contextual terms in such text, images, videos, etc. The user assistance system may then engage in a process to generate and provide for display one or more context-specific actions based on the identified contextual terms].
	Regarding claim 4, Yaseen discloses further comprising: adding additional user information to the modified answer to generate the personalized response to the question,
where the additional user information is associated with a user of the client device and is received from one or more other systems [see Yaseen 0120, 0140; the user assistance system may automatically update the record over time while user assistance is carried out, or may enable the agent to update the record, the user assistance system may be configured to display on the GUI a textual summary of a context-specific action so that the agent can verify what the context-specific action is before deciding to select it].
[see Yaseen 0116, 0133; when a user of managed network 300 requests assistance with a particular task, a corresponding record may be generated and stored at a database accessible by the user assistance system and the user assistance system may employ AI-based technology and techniques, such as machine learning].
	Regarding claim 6, Yaseen discloses where an action class, of the one or more action classes, included in the modified answer enables additional user information to be added to the modified answer [see Yaseen 0158 and figures 7B-7H; window 700 in a scenario in which User Y had been conversing with a virtual chatbot regarding an incident where User Y was requesting a new smartphone, and was then transferred to a live human agent, Agent X. The dialog region 702 includes messages exchanged between User Y and the virtual chatbot before Agent X entered the conversation].
	Regarding claim 7, Yaseen discloses further comprising: utilizing natural language processing with the question to determine the specific intent of the question [ see Yaseen 0129, 0157; the user assistance system may implement natural language processing, text mining, keyword recognition/analysis, phrase recognition/analysis, voice recognition/analysis, sentiment analysis, sentence structure recognition/analysis, introspective data model management and analytics, and/or predictive analytics, among other elements, and perform various techniques such as natural language processing and machine learning to identify contextual terms in such text, images, videos].
Regarding claim 8, Yaseen discloses a- device, comprising: one or more memories [see figure 1]; and one or more processors, communicatively coupled to the one or more memories, to [displayed in window 700 (e.g., dialog region 702 and service region 704)], by the device, the information indicating the user interaction, with a machine learning model, to determine a question based on the user interaction [see Yaseen 0158, 0161; window 700 in a scenario in which User Y had been conversing with a virtual chatbot regarding an incident where User Y was requesting a new smartphone, and was then transferred to a live human agent, Agent X. As such, the dialog region 702 includes messages exchanged between User Y and the virtual chatbot before Agent X entered the conversation]; 
process the question to map a specific intent of the question to an answer to the question [see Yaseen (0155, figure 7A); the user assistance system may be configured to constantly or periodically search text, images, videos, etc. displayed in window 700 (e.g., dialog region 702 and service region 704), and perform various techniques such as natural language processing and machine learning to identify contextual terms in such text, images, videos, etc. The user assistance system may then engage in a process to generate and provide for display one or more context-specific actions based on the identified contextual terms] which corresponds to the provide a content platform that utilizes machine learning and natural language processing to provide a dual-panel user interface that includes a first panel to display the content and a second panel to display a text conversation; 
provide one or more action classes in placeholders associated with the answer to generate a modified answer [see Yaseen 0129, 0146 and figure 7A; a context-specific action may be to transfer the conversation and/or the incident record from the agent that is currently assisting the user to another agent who is designated as an expert for issues related to the current incident], the one or more action classes being to provide an interface for receiving additional information [see Yaseen 0149 and figures 7A-7C; creates a new incident record and adds the new incident record to the incident queue, also possibly assigning the new incident record a particular incident category];
update a panel of the dual-panel user interface with a personalized response based on the modified answer [see Yaseen 0120, 0140; the user assistance system may automatically update the record over time while user assistance is carried out, or may enable the agent to update the record, the user assistance system may be configured to display on the GUI a textual summary of a context-specific action so that the agent can verify what the context-specific action is before deciding to select it]; 
and provide the updated panel to the dual-panel user interface for display at a client device [see Yassen figure 7D; Agent X is provided with the information necessary to let User Y know, via the draft message 724, what is available. Agent X may type the draft message 724 themselves. The user assistance system may provide, in the contextual action bar 706, a context-specific action that, when selected, causes the draft message 724 to appear in the second location 712, where the draft message 724 is based on contextual terms in the service region 704 and/or the conversation] which corresponds to generate the personalized text response.  
Regarding claims 9-14, directly or indirectly dependent on claim 9, essentially correspond to those of claims 2-7 respectively. Accordingly, the same reasoning as in claims 2-7 applies to claims 9-14.
Regarding claim 15, Yaseen discloses a- device, comprising: one or more memories [see figure 1]; and one or more processors, communicatively coupled to the one or more memories, to [see figure 2]: receive information indicating a user interaction with a dual-panel user interface processing [displayed in window 700 (e.g., dialog region 702 and service region 704)], by the [see Yaseen 0158, 0161; window 700 in a scenario in which User Y had been conversing with a virtual chatbot regarding an incident where User Y was requesting a new smartphone, and was then transferred to a live human agent, Agent X. As such, the dialog region 702 includes messages exchanged between User Y and the virtual chatbot before Agent X entered the conversation]; 
process the question to map a specific intent of the question to an answer to the question [see Yaseen (0155, figure 7A); the user assistance system may be configured to constantly or periodically search text, images, videos, etc. displayed in window 700 (e.g., dialog region 702 and service region 704), and perform various techniques such as natural language processing and machine learning to identify contextual terms in such text, images, videos, etc. The user assistance system may then engage in a process to generate and provide for display one or more context-specific actions based on the identified contextual terms] which corresponds to the provide a content platform that utilizes machine learning and natural language processing to provide a dual-panel user interface that includes a first panel to display the content and a second panel to display a text conversation; 
provide one or more action classes in placeholders associated with the answer to generate a modified answer [see Yaseen 0129, 0146 and figure 7A; a context-specific action may be to transfer the conversation and/or the incident record from the agent that is currently assisting the user to another agent who is designated as an expert for issues related to the current incident], the one or more action classes being to provide an interface for receiving additional information [see Yaseen 0149 and figures 7A-7C; creates a new incident record and adds the new incident record to the incident queue, also possibly assigning the new incident record a particular incident category];
update a panel of the dual-panel user interface with a personalized response based on the modified answer [see Yaseen 0120, 0140; the user assistance system may automatically update the record over time while user assistance is carried out, or may enable the agent to update the record, the user assistance system may be configured to display on the GUI a textual summary of a context-specific action so that the agent can verify what the context-specific action is before deciding to select it]; 
and provide the updated panel to the dual-panel user interface for display at a client device [see Yassen figure 7D; Agent X is provided with the information necessary to let User Y know, via the draft message 724, what is available. Agent X may type the draft message 724 themselves. The user assistance system may provide, in the contextual action bar 706, a context-specific action that, when selected, causes the draft message 724 to appear in the second location 712, where the draft message 724 is based on contextual terms in the service region 704 and/or the conversation] which corresponds to generate the personalized text response.  
	Regarding claim 16, Yaseen discloses where the one or more instructions, that cause the one or more processors to process the question to map the specific intent of the question to the answer to the question, cause the one or more processors to: process the question to map the specific intent of the question to the answer to the question comprises [see Yaseen, 0062 and figures 7A-7D: process the question to map the specific intent of the question to a content answer or a text answer to the question, the content answer including a template content answer in a webpage format, and the text answer including a template text answer in a textual format [see Yaseen 0062; a separate webpage, tab, etc. in the service region 704, that includes a means for navigating between the service catalog and the user profile information] and where provide the one or more action classes in the placeholders associated with the answer to generate the modified answer comprises: provide the one or more action classes in the placeholders to generate a modified content answer or a modified text answer [see Yaseen 0129, 0146 and figure 7A; a context-specific action may be to transfer the conversation and/or the incident record from the agent that is currently assisting the user to another agent who is designated as an expert for issues related to the current incident] which corresponds the content answer may include a template content answer in an HTLM (e.g webpage) format. One skill in the art would have been obvious to view web site to determine whether a phone line is eligible for a phone upgrade.
	Regarding claim 17, Yaseen discloses where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to train the machine learning model using historical information indicating user interactions with the dual-panel user interface to predict one or more questions that include the question [see Yaseen 0157 and figures 7B-7D; the user assistance system may be configured to constantly or periodically search text, images, videos, etc. displayed in window 700 (e.g., dialog region 702 and service region 704), and perform various techniques such as natural language processing and machine learning to identify contextual terms in such text, images, videos, etc. The user assistance system may then engage in a process to generate and provide for display one or more context-specific actions based on the identified contextual terms].
	Regarding claim 18, Yaseen discloses where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: add additional user information to the modified answer to generate the personalized response to the question,
[see Yaseen 0120, 0140; the user assistance system may automatically update the record over time while user assistance is carried out, or may enable the agent to update the record, the user assistance system may be configured to display on the GUI a textual summary of a context-specific action so that the agent can verify what the context-specific action is before deciding to select it].
	Regarding claim 19, Yaseen discloses where the one or more action classes act as a wrap-around logic and work as an adapter between content of an incoming request and logic that corresponds to the incoming request [see Yaseen 0116, 0133; when a user of managed network 300 requests assistance with a particular task, a corresponding record may be generated and stored at a database accessible by the user assistance system and the user assistance system may employ AI-based technology and techniques, such as machine learning].
	Regarding claim 20, Yaseen discloses where an action class, of the one or more action classes, included in the modified answer enables additional user information to be added to the modified answer [see Yaseen 0158 and figures 7B-7H; window 700 in a scenario in which User Y had been conversing with a virtual chatbot regarding an incident where User Y was requesting a new smartphone, and was then transferred to a live human agent, Agent X. The dialog region 702 includes messages exchanged between User Y and the virtual chatbot before Agent X entered the conversation].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171